﻿On
behalf of the President of the Republic of Panama,
Mireya Elisa Moscoso Rodr'guez, and on my own
behalf, I extend my warmest congratulations to Mr.
Hunte on his election as President of the General
Assembly at this session. The delegation of Panama is
deeply gratified that he has been appointed to guide our
debates, because he represents here the commitment of
developing countries, and in particular those of the
Group of Latin American and Caribbean States, to
multilateral efforts to achieve peace, respect for human
rights, and sustainable development.
Stability and security, in their broadest sense, are
things to which all humanity aspires. We will never
achieve these objectives, however, if, in attempting to
shape this new world, we counter the aspirations of our
peoples or attempt to base it on the systematic
development of grand military alliances. Human
security, which is sought by all States, large and small,
depends exclusively on our dedication to the collective
security architecture that we have concentrated in the
United Nations. Our duty, then, is to defend and
strengthen at all costs our Organization’s objectives
and purposes, in particular the integrity and authority
of our international legal system.
The world has been through an extraordinary
experience this year, one that was hotly debated and the
fallout from which is still far from clear. It is not too
much to say that the trepidations over the events in Iraq
that were felt here in the United Nations and beyond
have had a number of repercussions both on the
internal work of this Organization and on the conduct
of international relations.
Nevertheless, Panama is convinced that the
differences that were aired in the Security Council are
a clear demonstration that it has functioned as it
should; that the diversity of opinions and approaches
that exist in the world were aired there without
reservations; and that, although differences remained at
the end of the process, it had the marginal benefit of
highlighting the measurement and control requirements
that must be taken into account in the Security Council.
Apart from these differences, the Security
Council acted appropriately in establishing a pragmatic
relationship with the occupying Powers in Iraq by
means of resolution 1483 (2003) of May 22. In
addition, our Organization is demonstrating that it has
an irreplaceable role to play in the humanitarian field,
just as it has in the political, diplomatic, economic and
financial spheres.
The shocking slaughter that took place in
Baghdad on 19 August and the killings of 22
September — painful acts of terrorism that took the
lives of many national and international civil servants
of the United Nations, including Special Representative
Sergio Vieira de Mello — must move us to consider
and adopt urgent measures to ensure that the
international community takes concerted action as soon
as possible towards the reconstruction of Iraq. To all
their colleagues and to the great United Nations family,
we express the most sincere condolences of Mireya
Moscoso, President of Panama, her Government and
the people of Panama.
During the Millennium Summit, Panama asked
Member States, among other things, to return to the
original spirit of the United Nations Charter. Consistent
with that request, we hope that all of us will accept the
obligation to reconcile ourselves with the general
interests of the international community and to avoid
acting solely in light of our particular strategic,
military or political interests.
We repeat that request today, and call attention to
the urgent need for strengthening the multilateral
system as the guarantee of stability and security, which
are fundamental for peaceful coexistence. Today,
perhaps more than ever before, we must tackle the task
of reforming our Organization so that the General
Assembly can fulfil its proper function as the principal
political body, and the Security Council can have a
greater capacity to deal with the new challenges that
the end of the cold war has brought with it.
To achieve this objective, Panama stresses the
contents of the Declaration on the Strengthening of the
United Nations and Security Council Reform, adopted
at the Eleventh Summit of Heads of State and
Government of the Rio Group, which met at Asunci n,
Paraguay, in August 1997, calling upon Member States
of the United Nations to correct the present imbalances
in the composition of the Security Council, improve its
decision-making mechanisms, and bring greater
transparency to the conduct of its work.
21

We firmly believe that an extremely important
element in this and other tasks facing us is the
announcement by the Secretary-General, Kofi Annan,
that he will establish a high-level panel comprising
eminent personalities from all regions of the world.
Panama and the world congratulate him on having
proposed this initiative.
We also wish to have the General Assembly
become the forum in which to seek a solution to the
problem between the People’s Republic of China and
Taiwan. As Panama has noted on previous occasions,
Taiwan has, in a sense, been left hanging in time and
space, protected and yet unprotected. Recently, in
response to the need to combat the severe acute
respiratory syndrome (SARS) epidemic, the World
Health Organization was able to provide direct and
effective assistance to Taiwan without violating or
weakening the fundamental elements of the positions
of the parties to that controversy. We believe that the
United Nations system could act in several ways to
help the People’s Republic of China and Taiwan
resolve their dispute in a peaceful way, while we fulfil
our most cherished objective of responding, without
exception, to the social needs of humanity.
Last July we held here the first Biennial Meeting
of States to Consider the Implementation of the 2001
Programme of Action on Small Arms and Light
Weapons in All Its Aspects. We are still quite far from
achieving our objectives, both nationally and
internationally, but we believe that that biennial
meeting injected new vigour into the efforts that we
must all make to keep our commitments.
We repeat our position, put forward at that
meeting, that the purposes and code of conduct put
before Member States in the first two articles of the
Charter must be crucial for securing peace and
understanding among the nations of the world.
We would also stress that the massive clandestine
trafficking in small arms and light weapons, which
fuels internal conflicts, dictatorships, guerrilla
movements and international terrorism, can only be
blocked through close international cooperation. With
equal determination, we must pursue the networks of
traffickers in narcotics and diamonds, which use bogus
firms and banks, thrive by corrupting public officials
and are constantly working to destroy our societies.
In a follow-up to the Monterrey Summit, we in
the countries of the South renew our call for creating a
more just and efficient financial system, for eliminating
the inequities of globalization and financing for
development, and for raising the depressed prices of
our raw materials and other export products. As we
have stated on previous occasions, there is also an
urgent need to agree on the proper mechanisms for
forestalling financial crises and finding a solution to
unsustainable external debt burdens, in accordance
with resolution 57/240.
We now approach the High-level Dialogue on
Financing for Development, which will be held in this
city on 29 and 30 October 2003. We must seize this
opportunity to reinvigorate this part of our activity, and
to review the progress achieved in ensuring effective
Secretariat support, pursuant to resolution 57/273.
At the second meeting of the Ad Hoc Committee
to consider proposals for a comprehensive and integral
international convention to promote and protect the
rights and dignity of persons with disabilities, it was
decided to create a working group to prepare and
submit a draft text for negotiation among Member
States and accredited observers.
Panama’s position is represented in the
Declaration of Quito of 11 April 2003, which, in brief,
called for promoting and protecting the rights and
dignity of the 600 million persons living with
disabilities around the world, the great majority of
whom suffer constantly from poverty and lack of
understanding. The international convention that we
seek, as noted in the Declaration, must reflect “the
universality, indivisibility and interdependence of all
human rights and the principle of non-discrimination.”
These concepts are thoroughly established in the
United Nations Charter, the Universal Declaration of
Human Rights, international human rights agreements
and other related instruments.
It is timely to refer here to the persistent and
growing worldwide HIV/AIDS pandemic. Latin
American and Caribbean countries, too, are confronted
with a serious situation in this area. The Pan American
Health Organization met in Washington on 11 June to
address this issue, and noted that the demographic and
social impact of HIV/AIDS in our region threatens to
undermine the ability to carry out development
projects.
We therefore call on the United Nations system to
make available to Latin America and the Caribbean
adequate resources to prevent this scourge. As is well
22

known, our region today has some 2.5 million people
suffering from this terrible disease.
It is clear that the moral and technical presence of
the United Nations is essential in efforts to eradicate
political, racial and religious intolerance, and in
support of negotiations for pacification, reunification,
self-determination and reconstruction, in order to
ensure that the peoples concerned can enjoy the
benefits of development.
Having said this, I urge our Organization to find
expeditious ways of helping those who are committed
to the so-called road map for resolving the conflict
between Palestine and Israel to secure the active
cooperation of the countries of the region and of the
Governments of Israel and the Palestine National
Authority, so as to overcome the current scepticism
over any imminent possibility of seeing the two
peoples living in peace, within secure boundaries, as
two sovereign States.
Ensuring that that urgent task is carried out
successfully will require the ongoing participation of
all of the neighbouring States. They must demonstrate
a joint willingness to become guarantors of the stability
and security of the Israeli and Palestinian peoples and
guardians of strict adherence to the Charter of the
United Nations and to Security Council resolutions.
I would like to conclude by referring briefly to
the International Criminal Court. With the election of
its Judges and Prosecutor, the Court has become a
reality. We recognize the concern that has been
aroused, particularly among the States parties to the
Rome Statute, by the fact that the Security Council, in
its resolution 1487 (2003), renewed for one year the
provisions of resolution 1422 (2002) with regard to
immunity in cases relating to peacekeeping operations,
as well as by the fact that bilateral immunity
agreements have been negotiated separately by several
countries on the basis of article 98 of the Statute.
Panama, a firm supporter of the International
Criminal Court, believes that these pragmatic
agreements are a response to a temporary situation, and
that they cannot and must not detract from the purposes
and objectives of the Rome Statute. As States parties,
we cannot shrink from the obligations imposed by our
domestic jurisdictions in matters relating to war
crimes, and we are therefore convinced that the
political concerns and suspicions of today will
disappear as it becomes apparent that persons who
commit monstrous crimes against humanity can never
be shielded by any State or protected by dreams of
impunity. Any State that holds to a different
interpretation on this point will be swimming against
the tide of human progress and international law.








